297 S.W.3d 151 (2009)
In the Matter of the CARE AND TREATMENT OF Roger LISTER a/k/a Roger O. Lister, a/k/a Roger D. Lister, Appellant
v.
STATE of Missouri, Respondent.
No. WD 69882.
Missouri Court of Appeals, Western District.
November 24, 2009.
Emmett D. Queener, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J, VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Roger Lister appeals the circuit court's judgment committing him to the Department of Mental Health as a sexually violent predator. We affirm. Rule 84.16(b).